United States Court of Appeals
                     For the First Circuit

No. 13-2070

   UNIVERSAL TRUCK & EQUIPMENT COMPANY, INC.; NEW LONDON MINING
MANUFACTURING & PROCESSING, LLC; NICHOLAS E. CAMBIO, individually
and as Trustee of the Nicholas E. Cambio, Roney A. Malafronte and
            Vincent A. Cambio Trust; VINCENT A. CAMBIO,

                     Plaintiffs-Appellants,

                               v.

                    SOUTHWORTH-MILTON, INC.,

                       Defendant-Appellee,

CATERPILLAR, INC.; CATERPILLAR FINANCIAL SERVICE CORPORATION; W.
    FRANK BLOUNI; JOHN R. BRAZIL; DANIEL M. DICKINSON; JOHN T.
 DILLON; EUGENE V. FIFE; GAIL D. FOSLER; JUAN GALLARDO; DAVID R.
  GOODE; PETER A. MAGOWAN; WILLIAM A. OSBORN; JAMES W.L. OWENS;
     CHARLES D. POWELL; EDWARD B. BUST, JR.; SUSAN C. SCHWAB;
   JOSHUA I. SMITH; KENT ADAMS; JIM DUENSING; PETER DAGASTINO,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                             Before

                   Torruella, Dyk* and Kayatta,
                         Circuit Judges.



     Richard G. Riendeau, for appellant.

     *
      Of the Federal Circuit, sitting by designation.
     J. Richard Ratcliffe, with whom Jeffrey Biolchini and
Ratcliffe Harten Burke & Galamaga, LLP were on the brief, for
appellee.



                      September 2, 2014




                             -2-
DYK, Circuit Judge.


       The plaintiffs here filed a breach of contract complaint in

state court. After the only non-diverse defendant was dismissed

from the case by the state court, the remaining defendants removed

the lawsuit to federal court, invoking diversity jurisdiction. At

the time of removal, the dismissal of the non-diverse defendant was

not final. The district court denied the plaintiffs’ motion to

remand and later granted summary judgment in favor of defendant

Southworth-Milton, Inc. (“Southworth”) and awarded attorneys’ fees.

In addition to challenging the summary judgment decision and award

of attorneys’ fees in favor of Southworth, the plaintiffs argue

that the case should be remanded to state court.

       We hold that, despite the defendants’ failure to comply with

the statutory removal requirements, a remand to state court is not

required    because    complete   diversity        existed    at    the    time   of

judgment,      and   plaintiffs   failed      to   object    to    the    statutory

procedural defect in a timely manner. We also affirm the district

court’s grant of summary judgment and award of attorneys’ fees in

favor of defendant Southworth.

                                        I.

       The plaintiffs in this action are Universal Truck & Equipment

Co.,    Inc.    (“Universal”);    New    London     Mining    Manufacturing       &

Processing, LLC (“NLM”); Nicholas E. Cambio, individually and as

Trustee of the Nicholas E. Cambio, Roney A. Malafronte and Vincent

                                        -3-
A.    Cambio   Trust;    and   Vincent     A.    Cambio     (collectively,     the

“appellants” or “plaintiffs”). They are citizens of Rhode Island.

They brought state law contract claims against the following

defendants:      Southworth,      Caterpillar,       Inc.     (“Caterpillar”),

Caterpillar Financial Services Corp. (“CAT Financial”), and several

other entities and individuals (collectively, the “appellees” or

“defendants”).       Southworth   is   a   New    Hampshire    corporation     and

authorized Caterpillar equipment dealer with its principal place of

business in Milford, Massachusetts. Caterpillar and CAT Financial

are   distinct   Delaware      corporations      with     principal   places   of

business in Illinois and Tennessee, respectively. All but one of

the other defendants were not Rhode Island citizens. But Peter

D’Agostino, a salesman at Southworth, was also named as an original

defendant in state court, and he was a citizen of Rhode Island. If

D’Agostino were a proper party to the action, his Rhode Island

residency would have prevented diversity jurisdiction.

       So far as pertinent for the present purposes, the state court

action arose from an alleged oral agreement between defendants

Caterpillar, CAT Financial, and Southworth, on the one hand, and

plaintiff NLM, on the other. Around March 17, 2008, NLM purchased

or refinanced construction equipment from Caterpillar’s Southworth

dealership     for    approximately    $3.4      million.    The   purchase    was

financed by CAT Financial, and NLM provided a security agreement

and promissory note to CAT Financial.


                                       -4-
     After the 2008 national recession, NLM experienced a severe

downturn in its business, and by mid-2009, NLM was unable to make

its monthly payments to CAT Financial. As a result, CAT Financial

and NLM began to explore refinancing options.

     Around July 29, 2009, NLM and CAT Financial agreed that NLM

would sell four of the purchased construction vehicles in order to

reduce NLM’s debt to CAT Financial. Southworth agreed to store the

four vehicles on its lot for a seventy-five day period while NLM

attempted   to   sell   them.   The   vehicles   were   transferred   to

Southworth’s custody, if not immediately to its lot, around August

9, 2009.

     While the four vehicles were awaiting sale, a conversation

occurred, which forms the basis for the claimed oral contract.

Original defendant Peter D’Agostino, a salesman at Southworth,

visited NLM and spoke to an NLM officer, Vincent Cambio, regarding

the status of the refinancing negotiations. When D’Agostino asked

Cambio about the progress of the sales, Cambio responded “I got to

tell you, you know how they’re going; you know better than me.”

Transcript of Summary Judgment Hearing at 5:10-11, Universal Truck

& Equipment Co., Inc. v. Caterpillar, Inc., et al., No. 1:10-cv-

00466 (D.R.I., Dec. 5, 2012), ECF No. 103. D’Agostino then asked,

“So you’re going to get rid of some equipment?” Id. at 5:12-13, to

which Cambio answered, “Yeah there’s no use for them. Are you going

to try to sell some of them for us like outright sales?” Id. at


                                  -5-
5:13-15. D’Agostino then replied, “I’ll do what I can do,” or

“we’ll do what we can do.” Id. at 5:16-17. D’Agostino, allegedly

acting for Southworth and other defendants, never managed to sell

the equipment, and CAT Financial eventually repossessed and sold

it.

      On June 18, 2010, the plaintiffs filed suit in Rhode Island

Superior Court. While the complaint set forth various claims, only

one is relevant for present purposes. The complaint alleged that

“NLM entered into negotiations with [Caterpillar], CAT Financial

and [Southworth] through their agent [D’Agostino],” and “[a]s part

of the Oral Agreement, [Southworth] through its agent [D’Agostino]

agreed to act as broker of the four (4) remaining vehicles . . . to

be marketed and sold at [Southworth] in the ordinary course of

business.” Complaint at 7-8, Universal Truck & Equipment Co., Inc.

v. Caterpillar, Inc., et al., No. 1:10-cv-00466 (D.R.I., Nov. 16,

2010), ECF No. 1-1. The complaint alleged that CAT Financial’s

repossession and sale of the vehicles constituted a breach of this

oral agreement and resulted in a loss to the plaintiffs.

      When plaintiffs initiated this lawsuit, it would not have been

removable if D’Agostino, a resident of Rhode Island, were properly

named as a defendant. His presence would have defeated complete

diversity. However, D’Agostino filed a motion to dismiss the case

against him for failure to state a claim, arguing that he was not

a party to the alleged contract. On October 25, 2010, the Superior


                                -6-
Court of Rhode Island granted D’Agostino’s motion and dismissed him

from the action. On November 16, 2010, before this dismissal became

final and non-appealable, the defendants filed a notice of removal

to the United State District Court for the District of Rhode

Island, asserting that diversity jurisdiction existed as of the

date D’Agostino was dismissed because the plaintiffs were Rhode

Island residents and the remaining defendants were not.

     The defendants asserted that removal was timely because it

occurred within 30 days after the state court dismissed all claims

asserted against D’Agostino. The removal statute states:

     if the case stated by the initial pleading is not
     removable, a notice of removal may be filed within 30
     days after receipt by the defendant . . . of a copy of an
     amended pleading, motion, order or other paper from which
     it may first be ascertained that the case is one which is
     or has become removable.

28 U.S.C. § 1446(b)(3).

     On December 10, 2010, the plaintiffs filed a motion to remand

to state court, correctly pointing out that the state court’s

dismissal of D’Agostino had not become final, and arguing that

therefore removal was improper. The defendants responded to this

motion, arguing, for the first time, that removal was proper

because D’Agostino was fraudulently joined, the plaintiffs having

“failed   to   articulate   any   basis   for   their   claims   against

D’Agostino.” Defendants’ Memorandum In Support of Objection to

Plaintiffs’ Motion for Remand at 4, Universal Truck & Equipment

Co., Inc. v. Caterpillar, Inc., et al., No. 1:10-cv-00466 (D.R.I.,

                                  -7-
Dec.       22,   2010),    ECF    No.    5.    In     reply    to   this    argument,    the

plaintiffs simply asserted that the joinder was not fraudulent, but

raised no objection as to the timeliness of a removal based on

fraudulent joinder. On February 3, 2011, the district court denied

the motion to remand to state court, agreeing with the defendants’

fraudulent joinder theory and finding that D’Agostino had not been

properly joined in the lawsuit.

       Following        the     motion    to    remand,       the   parties    engaged    in

discovery,        and     the    defendants          eventually     moved     for   summary

judgment.1 On November 5, 2012, the district court granted summary

judgment in favor of the defendants with respect to the plaintiffs’

claims, holding that no reasonable jury could find that the alleged

oral       agreement      existed.       On    May    9,   2013,    the     court   awarded

attorneys’ fees to Southworth on the grounds that the claims were

frivolous. The district court then granted certification under Rule

54(b). Rule 54(b) Order, Universal Truck & Equipment Co., Inc. v.

Caterpillar, Inc., et al., No. 1:10-cv-00466 (D.R.I., July 3,

2013), ECF No. 141. Plaintiffs appealed the judgment in favor of

Southworth.2


       1
          After   removal,  Defendant   Southworth  filed   three
counterclaims against the plaintiffs, alleging that NLM and
Universal failed to pay for parts and repairs Southworth provided
and refused to pay Southworth the balance due on their accounts.
       2
          This appeal does not involve the plaintiffs’ case against
Caterpillar and CAT Financial, nor CAT financial’s counterclaims
against the plaintiffs. The Rule 54(b) motion encompassed
Southworth’s counterclaims against the plaintiffs, but plaintiffs

                                               -8-
     We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the question of whether there was a defect in the removal process.

See Esposito v. Home Depot U.S.A., Inc., 590 F.3d 72, 76 (1st Cir.

2009); Loftis v. United Parcel Service, Inc., 342 F.3d 509, 514

(6th Cir. 2003). We review the grant of summary judgment de novo

and the district court’s award of attorneys’ fees for abuse of

discretion. Hardy v. Loon Mountain Recreation Corp.,276 F.3d 18, 20

(1st Cir. 2002); Whitney Bros. Co. v. Sprafkin, 60 F.3d 8, 11-12

(1st Cir. 1995).

                               II.

                                A.

     When plaintiffs file a civil action in state court over which

the federal courts would have had original jurisdiction based on

diversity of citizenship, the defendants may remove the action to

federal court, 28 U.S.C. § 1441(a), provided that no defendant “is

a citizen of the State in which such action is brought.” Id. §

1441(b)(2). Defendants must file their notice of removal “within 30

days after the receipt by the defendant . . . of a copy of the

initial pleading setting forth the claim for relief upon which such

action or proceeding is based,” 28 U.S.C. § 1446(b)(1), or “within

30 days after receipt by the defendant . . . of a copy of an

amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one which is or has become


raise no issue regarding the counterclaims on appeal.

                               -9-
removable.” Id. § 1446(b)(3). However, “[a] case may not be removed

. . . on the basis of [diversity jurisdiction] . . . more than one

year after commencement of the action.” Id. at 1446(c)(1).

     The parties now apparently agree that the original asserted

grounds for removal—the dismissal of D’Agostino—was not proper

because the state court decision was not final in the sense that it

was not voluntary, and still subject to review on appeal. See

Insinga v. LaBella, 845 F.2d 249, 253-54 (11th Cir. 1988) (citing

American Car & Foundry Co. v. Kettlehake, 236 U.S. 311, 315-16

(1915)).    Instead,   the   defendants    argue   that     D’Agostino   was

fraudulently joined, and his citizenship should be ignored for

diversity purposes.

     While the First Circuit has not addressed the question, it is

generally     recognized   that,   under   the   doctrine    of   fraudulent

joinder, removal is not defeated by the joinder of a non-diverse

defendant where there is no reasonable possibility that the state’s

highest court would find that the complaint states a cause of

action upon which relief may be granted against the non-diverse

defendant.3


     3
          Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir.
1992) (“[T]he federal court must engage in an act of prediction: is
there any reasonable possibility that a state court would rule
against the non-diverse defendant?”); McCabe v. Gen. Foods Corp.,
811 F.2d 1336, 1339 (9th Cir. 1987) (“If the plaintiff fails to
state a cause of action against a resident defendant, and the
failure is obvious according to the settled rules of the state, the
joinder of the resident defendant is fraudulent” (citing Moore's
Federal Practice (1986) ¶ O.161[2])).

                                   -10-
     Under Rhode Island law, “an agent acting on behalf of a

disclosed principal is not personally liable to a third party for

acts performed within the scope of his authority” in the absence of

some exception. Cardente v. Maggiacomo Ins. Agency, Inc., 272 A.2d
155, 156 (R.I. 1971). Exceptions exist “for unauthorized acts

outside the scope of the agency, for acts to which the agent has

bound himself or herself—either expressly or impliedly—under a

contract, or for acts within the scope of a duty that is otherwise

independent of the agency relationship.” Kennett v. Marquis, 798
A.2d 416, 419 (R.I. 2002) (citations and quotation marks omitted)).

In this case, there was no basis for joining D’Agostino. The

complaint asserted no claim against D’Agostino individually, but,

instead,    alleged   that   he   was   the   agent   of   Caterpillar,     CAT

Financial, and Southworth. Furthermore, the plaintiffs alleged no

facts on which we could find an exception to the general rule

against agent liability. Therefore, joinder of D’Agostino was

fraudulent. Because this fraudulent joinder was apparent from the

face of the original complaint, the defendants were required to

remove within 30 days after service of the complaint. They failed

to do so.

     The question is whether this procedural error is fatal to the

judgment in favor of Southworth, requiring a remand to state court.

Ironically,   another   Caterpillar      case   provides    the   answer.   In

Caterpillar, Inc. v. Lewis, 519 U.S. 61 (1996), a case had been

improperly removed because complete diversity was lacking at the

                                    -11-
time of removal. By the time the case proceeded to trial, diversity

had become complete because the plaintiffs had settled their claims

against the non-diverse party. Id.                  at 67. The Supreme Court

concluded that this error did not require a vacatur of the judgment

and remand to state court, because the jurisdictional requirement

of the statute (complete diversity) was met at the time the

district court entered judgment. As the Court explained, “[t]he

jurisdictional defect was cured, i.e., complete diversity was

established before the trial commenced. . . . But a statutory flaw—

Caterpillar’s failure to meet the § 1441(a) requirement that the

case be fit for federal adjudication at the time the removal

petition is filed—remained in the unerasable history of the case.”

Id. at 73.

        The Court rejected the plaintiff’s argument that the “ultimate

satisfaction of the subject-matter jurisdiction requirement ought

not swallow up antecedent statutory violations.” Id. at 74. “Once

a   diversity     case   has   been    tried    in    federal    court,     .    .   .

considerations      of    finality,    efficiency,       and     economy     become

overwhelming.” Id. at 75. Requiring a vacatur and remand to state

court    “would   impose   unnecessary        and    wasteful   burdens     on   the

parties,     judges,     and   other    litigants      waiting     for     judicial

attention.” Id. at 76 (internal quotation marks omitted); see also

Grubbs v. Gen. Elec. Credit Corp., 405 U.S. 699 (1972) (statutory

flaw does not require remand where no objection was raised).



                                       -12-
     The Supreme Court’s more recent decision in Grupo Dataflux v.

Atlas Global Group, L.P., 541 U.S. 567 (2004), although it did not

involve removal, further explains the scope of Caterpillar. In

Grupo, the plaintiff filed suit in federal court, relying on

diversity jurisdiction. At the time the suit was filed, diversity

was lacking because the plaintiff, a Texas partnership, included

two Mexican nationals as partners, and the defendants were Mexican

citizens. While the case was pending, the plaintiffs sought to

create diversity by eliminating the Mexican citizens from the

partnership.   The    Court   held    that   the   plaintiffs   could   not

manufacture diversity jurisdiction by altering the composition of

their partnership after filing their lawsuit. The Court held that

“‘[w]here there is no change of party, a jurisdiction depending on

the condition of the party is governed by that condition, as it was

at the commencement of the suit.’” Id. at 574 (alteration in

original) (emphasis in original) (quoting Conolly v. Taylor, 27
U.S. 556, 565 (1829)). The Court distinguished Caterpillar: “It

related not to cure of the jurisdictional defect, but to cure of a

statutory defect.” Id. at 574 (emphasis in original). Thus, Grupo

confirms that the Caterpillar rule governs where there have been

procedural violations of the removal statute but where complete

diversity exists at the time of judgment because the non-diverse

party had been dismissed.

     Caterpillar     governs this appeal. Although the defendants

failed to remove this lawsuit due to fraudulent joinder in a timely

                                     -13-
manner, the defendants’ misstep was statutory, not jurisdictional.

The doctrine of fraudulent joinder permits a federal court to

“disregard, for jurisdictional purposes,” Mayes, 198 F.3d at 461,

the citizenship of non-diverse defendants, and the defendants’

theory of fraudulent joinder was properly asserted and accepted by

the district court. Accordingly, on appeal we can disregard the

citizenship of D’Agostino for the purposes of this lawsuit. Indeed,

federal subject matter jurisdiction has existed since the lawsuit’s

initiation. Considerations of “finality, efficiency, and economy”

counsel against a vacatur of the judgment and remand.

       Case law from this circuit as well as our sister circuits

supports the application of Caterpillar to this case. In Esposito,

this court held that one defendant’s failure to consent to the

other defendant’s notice of removal within the statutory 30 day

time    limit    constituted   a   defect       in   procedure,   rather     than

jurisdiction. 590 F.3d at 77; see 28 U.S.C. § 1446(b)(2)(A) & (B)

(“When a civil action is removed . . . , all defendants who have

been properly joined and served must join in or consent to removal

of the action. Each defendant shall have 30 days after receipt by

or     service   on   that   defendant     of    the   initial    pleading    or

summons . . . to file the notice of removal.”) Accordingly, this

court concluded that this flaw was not fatal to the ensuing federal

judgment. Esposito, 590 F.3d at 77. So here, a remand is not

necessary because the 30 day time limit is not jurisdictional and



                                    -14-
complete diversity existed as the time of the district court’s

grant of summary judgment.

      At least three other circuits have held that the 30-day time

limit at issue here is not jurisdictional and provides no ground

for remand after judgment. See Farina v. Nokia, 625 F.3d 97, 114

(3d   Cir.   2010)    (the    30-day    limit       is   a   procedural,     not   a

jurisdictional, provision); Moore v. N. Am. Sports, Inc., 623 F.3d
1325, 1329 (11th Cir. 2010) (“Under the Supreme Court’s decision in

Caterpillar, any untimeliness would be an insufficient basis to

vacate the judgment and remand for a new trial.”); Huffman v. Saul

Holdings Ltd. P’ship, 194 F.3d 1072, 1079-80 (10th Cir. 1999)

(untimely    notice   of     removal   was    not    fatal    to   federal   court

adjudication).

      Numerous circuits, including this circuit, have held that

other statutory defects are not jurisdictional. See In re Exxon

Chem. Fire, 558 F.3d 378, 398-400 (5th Cir. 2009) (a failure to

satisfy 28 U.S.C. § 1441(b)(2)’s requirement that no defendant be

a citizen of the state in which the action was brought was not

fatal to federal court judgment because this defect was not

jurisdictional); Parrino v. FHP, Inc., 146 F.3d 699, 703 (9th Cir.

1998) (one defendant’s failure to consent to removal within 30

days, as required by § 1446(b)(2)(A) & (B), was not fatal to

federal court adjudication).

      A remand here would be particularly inappropriate given that

the plaintiffs failed to argue the statutory defect to the district

                                       -15-
court in the two year period between removal and judgment. To be

sure,     the   plaintiffs   argued    that   the   original   removal   was

statutorily defective because the case was removed after the non-

final dismissal of D’Agostino. But the plaintiffs never argued that

the fraudulent joinder theory was untimely. That argument was

raised for the first time on appeal to this court, and, then, only

in the reply brief. Even if Caterpillar did not govern here,

plaintiffs did not preserve their objection to the defendants’

failure to comply with the statutory time limit with respect to

fraudulent joinder.

        Multiple circuits, including this one, have reiterated that 28

U.S.C.     §    1447(c)   “effectively   assigns    to   the   parties   the

responsibility of policing non-jurisdictional questions regarding

the propriety of removal, permitting them to assert a procedural

defect or to waive the defect if they choose to remain in the

federal forum.” Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d
192, 198 (4th Cir. 2008) (emphasis in original); see also Samaan v.

St. Joseph Hosp., 670 F.3d 21, 28 (1st Cir. 2012) (citations

omitted) (plaintiff waived a ground supporting remand by failing to

raise it, and “[t]he fact that the plaintiff objected to removal on

a different basis d[id] not avert this waiver”); Denman by Denman

v. Snapper Div., 131 F.3d 546, 548 (5th Cir. 1998) (citations

omitted) (same).

        We conclude that remand to state court is not required, and

the district court had jurisdiction.

                                      -16-
                                      B.

      On the merits, the appellants argue the district court erred

in granting summary judgment in favor of Southworth. The district

court granted summary judgment because it concluded that there was

no support for the oral contract theory or any other claims

asserted by plaintiffs. On appeal, plaintiffs assert error only on

the grant of summary judgment on the oral contract claim.

      Plaintiffs devote a meager 11 lines in their opening brief

asserting in conclusory terms that summary judgment on their oral

contract claim was improper. They cite no evidence in the record.

They include only two sentences remotely in the nature of an

argument ("Appellants raised the issue of whether conduct and

statements by Southworth and its agents created an oral contract on

which Appellants relied. Namely, Southworth’s agent, either within

or without the scope of his agency, assured Appellants that

Appellants’       construction   equipment     would    be    marketed   in   a

commercially reasonable manner"). In response, Southworth points

out   (as   did    the   district   court    below)    that   Vincent    Cambio

disclaimed ever having made an oral agreement with D’Agostino.

Finally, in plaintiffs’ reply, they offer no rejoinder at all,

citing no evidence on point, and do not even address the issue.

Such a halfhearted effort falls far short of sufficiently raising

an issue on appeal. See Fed. R. App. P. 28(a); United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“[I]ssues adverted to in



                                     -17-
a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived.”) For that reason alone, we

affirm the summary judgment ruling.

     Nor did the district court err in awarding attorneys’ fees to

Southworth pursuant to the court’s inherent authority and Rhode

Island General Laws § 9-1-45. In Whitney Bros., this court stated

that when a district court exercises its inherent power to award

attorneys’ fees, it must describe the losing parties’ bad faith

conduct     with    “sufficient     specificity”            and   accompany   this

description with a “detailed explanation of reasons justifying the

award.” 60 F.3d at 13 (quotations marks and citation omitted).

Whitney also clarified that the district court acts within its

authority    in    finding   bad   faith      where    “a    party   maintains   an

unfounded    action    or    defense   without        any    reasonable   hope   of

prevailing on [the] merits.” Id. at 13-14 (citations omitted).

Similarly, the Rhode Island statute provides for an award of

attorneys fees where “there was a complete absence of a justiciable

issue of either law or fact raised by the losing party.” R.I. Gen.

Laws § 9-1-45(1). We find that the district court did not abuse its

discretion in concluding that the plaintiffs’ allegations against

Southworth were “clearly frivolous.” Order at 2, Universal Truck &

Equipment Co., Inc. v. Caterpillar, Inc., 1:10-cv-00466 (D.R.I. May

9, 2013), ECF No. 129. Nor did the district court err in not

providing a fuller explanation. The inherent power to sanction with



                                       -18-
such an award necessarily covers a broad range of litigation

conduct, some of which will be very fact-specific and require

fairly detailed explanation. Here, where the issue is frivolousness

of the claim itself as a matter of law, far less factual discussion

is necessary. This is especially so in a case such as this where,

even on appeal, plaintiffs point to nothing in the record that

supports their assertion that their claim had merit.

                             AFFIRMED

Costs to appellees.




                               -19-